Citation Nr: 0529268	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  98-07 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which granted service connection 
for Type II diabetes mellitus with an evaluation of 20 
percent, effective July 9, 2001.  

In an October 2003 Board decision, an effective date of May 
8, 2001, for the veteran's service-connected diabetes 
mellitus was awarded.  This was effectuated by a July 2, 2004 
rating decision.  Also in the October 2003 Board decision, 
the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) was remanded.  However, by a 
July 12, 2004 rating decision, service connection for PTSD 
was granted with an evaluation of 100 percent, effective July 
22, 1997.  Consequently, this issue is no longer in appellate 
status.  

The Board also notes that multiple conditions have been 
granted service connection as related to the veteran's 
service-connected diabetes mellitus.  These now service-
connected conditions include diabetic nephropathy, peripheral 
neuropathy of the right upper extremity, left upper 
extremity, right lower extremity, and left lower extremity, 
and erectile dysfunction.    


REMAND

In January 2005, the veteran submitted a VA Form 21-4142 for 
Dr. Eerasto Rodriguez Albertorio.  The veteran indicated that 
he had been treated by Dr. Rodriguez Albertorio from 1993 
until the present time.  In this regard, a review of the 
veteran's claims folder reveals some records from Dr. 
Rodriguez Albertorio, including a January 2005 note in which 
he acknowledged having treated the veteran since 1993 and 
noted that the veteran had a diagnosis of Type II diabetes 
mellitus.  However, despite the May 2005 supplemental 
statement of the case (SSOC) noting the January 2005 VA Form 
21-4142, there is no indication from the record that any 
attempts were made to obtain the veteran's treatment records 
from Dr. Rodriguez Albertorio.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Obtain the veteran's treatment 
records from Dr. Rodriguez Albertorio.  
If the request results in a negative 
response, such is to be noted in the 
record.  Furthermore, if any records from 
identified private health care providers 
are deemed to be unobtainable, to 
specifically include records from Dr. 
Rodriguez Albertorio, the appellant 
should be so informed.  The letter must 
inform the appellant of what efforts VA 
made to obtain the records and a 
description of any further action VA will 
take regarding the claim, including 
notifying the appellant that VA will 
decide the claim based on the evidence of 
record unless he submits the records from 
Dr. Rodriguez Albertorio (as well as any 
other identified private health care 
provider whose records are deemed to be 
unobtainable).  In this regard, the 
appellant should be informed that he is 
ultimately responsible for providing the 
evidence.  

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the appellant and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


